Citation Nr: 1412117	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the left shoulder.

3.  Entitlement to increased disability ratings for bilateral foot strain with bilateral heel spurs and bilateral pes planus, currently evaluated as 10 percent disabling.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine.

5.  Entitlement to a higher initial disability rating for degenerative joint disease of the right hand, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher initial disability rating for degenerative joint disease of the left hand, currently evaluated as 10 percent disabling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty-five years on active duty from August 1979 to August 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected degenerative joint disease of the right knee; in excess of 10 percent for service-connected tendonitis of the left shoulder; in excess of 0 percent (noncompensable) for service-connected bilateral foot strain with bilateral heel spurs and bilateral pes planus; in excess of 10 percent for service-connected degenerative joint disease of the thoracolumbar spine; and granted service connection for degenerative joint disease of the right hand evaluated as 10 percent disabling effective May 27, 2008, and for degenerative joint disease of the left hand evaluated as 10 percent disabling effective May 27, 2008.  The Veteran timely appealed for increased disability ratings and for higher initial ratings.

In May 2008, the RO increased the disability evaluation to 10 percent for bilateral foot strain with bilateral heel spurs and bilateral pes planus, effective from the date of claim on May 27, 2008.  Because increased evaluations are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of increased disability ratings for degenerative joint disease of the thoracolumbar spine and tendonitis of the left shoulder are addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's degenerative joint disease of the right knee has been manifested by x-ray evidence of degenerative joint disease and by flexion limited to 110 degrees by pain.  

2.  Throughout the rating period, the Veteran's degenerative joint disease of the right knee has not been manifested by limitation of extension; or by objective evidence of instability, subluxation, locking, impairment of the tibia and fibula productive of more than slight knee disability, or by additional functional loss not already compensated.

3. Throughout the rating period, the Veteran's bilateral foot strain with bilateral heel spurs and bilateral pes planus has been manifested primarily by complaints of pain on use, and a normal gait; together, these symptoms produce functional impairment comparable to no more than moderate bilateral acquired flatfoot.

4.  Throughout the rating period, degenerative joint disease of the right hand has been manifested by X-ray evidence of mild degenerative joint disease, complaints of pain, tenderness on palpitation, and full range of motion; neither ankylosis nor incapacitating exacerbations have been demonstrated. 

5.  Throughout the rating period, degenerative joint disease of the left hand has been manifested by X-ray evidence of mild degenerative joint disease, complaints of pain, tenderness on palpitation, and full range of motion; neither ankylosis nor incapacitating exacerbations have been demonstrated. 


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2013).
 
2.  Throughout the rating period, the criteria for a rating in excess of 10 percent for bilateral foot strain with bilateral heel spurs and bilateral pes planus are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Codes 5276, 5278, 5279, 5284 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a June 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include a description of the process by which initial disability ratings and effective dates are established.  It notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Two of the Veteran's claims decided below arise from his disagreement with the initial evaluations assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims decided below have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Here, the Veteran filed a claim for higher disability ratings in May 2008.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report symptoms of right knee pain, bilateral foot pain, and pain in each hand.   Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

A.  Degenerative Joint Disease of the Right Knee

Service connection has been established for degenerative joint disease of the right knee, and a 10 percent disability rating has been assigned under Diagnostic Code 5003.  X-ray studies of record confirm degenerative changes in the right knee.  See, e.g., service treatment records dated in May 2000.  Thus, Diagnostic Code 5003 is applicable, and directs the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.

Rating Criteria

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).   Under that code, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).   Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Evaluation 

Historically, the Veteran's service treatment records show treatment for bilateral knee pain and a diagnosis of degenerative joint disease in both knees.  Records also show ongoing complaints of painful motion and crepitus in both knees.  X-rays taken in November 2006 showed osteoarthritic changes and two loose bodies within the right knee joint; no joint effusion was seen.

VA treatment records, dated in April 2008 and in May 2008, show complaints of chronic right knee pain and flare-up.  Records show that the Veteran was then issued a cane.

The report of an August 2008 VA examination and September 2008 addendum reflect tenderness in the articular margins of the right knee without effusion.  Range of motion of the right knee was to 140 degrees on flexion, and to 0 degrees on extension.  The examiner noted continued pain with repetitive use, but without change in the range of motion.  Examination revealed no evidence of instability.  The Veteran's gait was guarded and not assisted.  The diagnosis was degenerative joint disease of the right knee with patellofemoral pain syndrome.

The Veteran underwent a VA examination in December 2011 for purposes of determining the current severity of his right knee disability.  He reported that his right knee pains started in the early 1990's, with no specific injury recalled; and that he now had constant knee pain and took medication.  He reported no flare-up impacting the functioning of his right knee.  

Objective examination in December 2011 revealed that the Veteran did occasionally use a right knee brace and a cane.  Range of motion of the right knee was to 115 degrees on flexion, with pain at the extreme of motion; and to 0 degrees on extension.  Range of motion on repetitive testing was to 110 degrees.  The examiner indicated that there was no additional limitation in range of motion on repetitive testing.  The examiner noted additional functional loss or impairment due to less movement than normal, and pain on movement.  Muscle strength of the right knee was 5/5 (normal).  Joint stability testing of the right knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also noted that the Veteran's right knee disability impacted his ability to work, specifically, when he missed work due to knee pain and medical appointments.

Range of motion of the right knee in March 2012 was to 140 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion.  There was no additional limitation in range of motion on repetitive testing.  Muscle strength testing was normal, and joint stability tests were normal.  The examiner also noted that kneeling and squatting were very limited.  

Here, the Veteran's degenerative joint disease of the right knee is rated currently as 10 percent disabling pursuant to Diagnostic Code 5003-5260, due to his arthritis with some limitation of flexion.  There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

Referable to Diagnostic Code 5260, the Veteran's limitation of flexion has predominantly been to at least 115 degrees.  However, when considering functional loss, the December 2011 examiner noted that the Veteran's flexion of the right knee was limited by pain to 110 degrees.  Even still, this does not represent compensable limitation of motion under Diagnostic Code 5260.  The level of limitation contemplated by the 20 percent rating category requires limitation of flexion to 30 degrees or less.  

Referable to Diagnostic Code 5261, the Veteran has been reported able to achieve a normal range of extension throughout the appeal, that is, extension to 0.  A compensable rating of 10 percent requires extension to 10 degrees.  Thus, a rating under this code is not beneficial.

Regarding the remaining codes that may provide a separate evaluation (Diagnostic Code 5257), examiners found no objective showing of either instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether an evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of lateral instability or subluxation.

Turning to alternative diagnostic codes, there is no objective evidence of locking during the rating period, or of more than minimal effusion in the right knee joint to warrant evaluation under Diagnostic Code 5258.  There is also no evidence of impairment of the tibia and fibula to warrant evaluation under Diagnostic Code 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations confirmed repetitive testing that did not result in additional limitation of motion.  The currently assigned 10 percent rating adequately compensates the Veteran's symptoms of pain that are limiting his flexion of the left knee.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion or for other disabilities of the knee, the Board finds that no more than a 10 percent disability rating is warranted for degenerative joint disease of the right knee at any point during the appeal.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Therefore, the remaining codes for knee disabilities are not applicable.


B.  Bilateral Foot Strain with Bilateral 
Heel Spurs and Bilateral Pes Planus
   
Service connection has been established for bilateral foot strain with bilateral heel spurs and bilateral pes planus.  The Veteran's bilateral foot disability is rated as 10 percent disabling under Diagnostic Code 5284-5276.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.

Pursuant to Diagnostic Code 5276, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Alternatively, pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation. A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation. A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the ankle in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness of the foot; or where there is inward bowing of the tendo achillis with pain on manipulation and use of the foot; or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.

A 20 percent rating is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in poor weight bearing position; or where there is unilateral marked deformity of the foot with pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or where there is unilateral marked tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle to right angle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.

A 30 percent rating or more is contemplated by the overall regulatory scheme in cases of ankylosis of the ankle in plantar flexion or in dorsiflexion; or where there is unilateral marked pronation or extreme tenderness of plantar surfaces of the foot with marked inward displacement and severe spasm of the tendo achillis on manipulation; or where there is unilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5277, 5278.

As a preliminary matter, the Board notes that the service-connected keratosis of bilateral feet has been separately evaluated; and that rating the same disability under various diagnoses is to be avoided, as it would constitute pyramiding.  See 38 C.F.R. § 4.14.

In this case, the Veteran's medical history reflects findings of mild asymptomatic bilateral pes planus on in-service enlistment examination, and complaints of foot pain treated with orthotic inserts in 2004 and 2005.  X-rays also revealed findings of bilateral heel spurs.

VA treatment records, dated in June 2008, show that the Veteran was fitted with over-the-counter foot orthoses.

VA examination of the Veteran's feet in August 2008 revealed tenderness in the medial plantar arches, and flattening of these arches, as well as tenderness in the calcaneal areas of both feet.  The axis of Achilles with foot falls medial and within the line.  There was no malalignment between forefoot and midfoot bilaterally.  Range of motion of each foot was to 10 degrees on dorsiflexion, to 25 degrees on plantar flexion, to 25 degrees on inversion, and to 15 degrees on eversion-with pain at the extremes of motion in all directions.

VA records show that custom-molded orthotics were ordered for the Veteran in October 2008.

During an October 2012 VA examination, the Veteran reported that his feet hurt "all over all the time."  He indicated that his feet have become flat, and that he wore custom orthotics. The examiner noted metatarsalgia.  X-rays of both feet were negative for fracture, dislocation, or lytic or blastic lesions; joint spaces were well preserved.  Heel spurs were noted.  The examiner noted that the Veteran missed three days of work in the past year due to bilateral foot pain.

Examination of each foot in October 2012 revealed no signs of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The Veteran did not require any assistive devices for ambulation.  There was no joint abnormality.

In this case, both the August 2008 and October 2012 examiners found, at most, pain on use of the feet that produces no more than moderate bilateral functional impairment. Neither the August 2008 examiner nor the October 2012 examiner found evidence of an antalgic gait; and neither found evidence of moderately severe impairment or marked deformity, swelling, or callosities to warrant an increased disability rating for bilateral foot strain with bilateral heel spurs and bilateral pes planus.

Given the minimal clinical findings of disability, the bilateral functional loss due to pain is contemplated in the 10 percent rating currently assigned.  Moreover, the Veteran has not reported any functional impairment.  In other words, there is no basis for the Board to find that even with use the Veteran's bilateral foot strain with bilateral heel spurs and bilateral pes planus has been so disabling as to warrant assignment of an increased disability evaluation under Diagnostic Code 5276.  In this regard, there have been no reports of weakened movement, excess fatigability, or incoordination associated with walking. 

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995), the overall evidence is equivalent to no more than moderate bilateral acquired flatfoot.

The Board has considered evaluating the Veteran's bilateral foot strain with bilateral heel spurs and bilateral pes planus under alternative diagnostic codes. In the absence of evidence showing the disability more nearly approximates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, and marked tenderness under the metatarsal heads, or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, there is no basis for assignment of an increased disability evaluation under Diagnostic Code 5278, pertaining to acquired pes cavus.

Likewise, the Board notes that Diagnostic Code 5279 provides a single 10 percent evaluation for bilateral metatarsalgia.  Metatarsalgia is defined as pain in the forefoot in the region of the heads of the metatarsals.  See Stedman's Medical Dictionary 1102 (27th edition).  In this case, however, the Veteran is already in receipt of a bilateral foot rating of 10 percent; and, thus, Diagnostic Code 5279 may not serve as the basis for an increased evaluation.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries. However, in this case, the symptoms of disability are analogous to those of pes planus.  Specifically, the Veteran's only symptoms are flattening of the arches, with pain on use of both feet, which are specifically contemplated by the criteria for pes planus.  Furthermore, there is no evidence of deformity or other symptoms that are otherwise not contemplated by any of the other codes.  As his disability picture squarely fits within the criteria set forth for a 10 percent evaluation under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.  Lastly, the Board has considered the possibility of assigning separate disability ratings with respect to each foot; however, as Diagnostic Code 5276 clearly contemplates bilateral symptomatology, there is no legal basis for doing so.  See 38 C.F.R. § 4.20 (2013) (providing for rating by analogy when there is no rating code provision for evaluating a specific disability). 

Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for an increased disability rating during the rating period.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned 10 percent evaluation, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

C.  Degenerative Joint Disease of the Right Hand, and 
Degenerative Joint Disease of the Left Hand

Service connection has been established for degenerative joint disease of each hand.  The RO has assigned separate, initial 10 percent disability ratings for degenerative joint disease of each hand under Diagnostic Code 5003.
Degenerative arthritis, under Diagnostic Code 5003, is described above, and directs the rater's attention to the codes regarding limitation of motion of the affected joint. 
 
Under Diagnostic Code 5228, a 20 percent rating is warranted for limitation of motion of either thumb if there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71.

In addition, there are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position.  For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216 (2013).

Higher evaluations are assigned for unfavorable ankylosis of the thumb, and for favorable or unfavorable ankylosis of multiple digits of one hand, which are not relevant to the Veteran's claim. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5224 (2013).

The report of an August 2008 VA examination includes a diagnosis of bilateral hand degenerative joint disease.  X-rays revealed minor abnormality described as mild degenerative remodeling change of multiple joints of each hand, radial aspect of each wrist, and radiocarpal juncture.
The report of VA examination in December 2011 revealed no limitation of motion, and no evidence of malunion or nonunion of any joint of either hand.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm, or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension of either the index fingers or the long fingers.  Examination revealed that the Veteran could perform repetitive-use testing, without any additional limitation of motion or gaps.  The examiner found no functional loss or functional impairment of any fingers or thumbs.  Nor was there functional loss for either hand.  There was tenderness or pain to palpation for joints or soft tissue of both hands, including thumb and fingers.  Hand grip was normal.  There was no ankylosis of either thumb or fingers.  The examiner found that the Veteran's hands, thumbs, and fingers did not impact his ability to work.

Here, the medical evidence fails to show any ankylosis, as the Veteran is able to move the thumb and fingers on each hand, as well as both hands themselves.  Hence, higher initial disability ratings are not warranted under Diagnostic Codes 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, or 5224 (2013). 

The evidence in this case primarily reflects X-ray evidence of degenerative joint disease of each hand, and complaints of tenderness upon palpation.  There is no evidence of any incapacitating exacerbations to warrant higher initial disability ratings under Diagnostic Code 5003.  The Veteran has not reported any incapacitating episodes.  In fact, no examiner has found any functional impairment due to degenerative joint disease of each hand.  Even with consideration of functional factors and the Veteran's complaints of pain, the objective findings of mild degenerative joint disease confirmed by X-rays and the absence of incapacitating exacerbations on recent examinations, provide no basis upon which to award higher initial disability ratings.  Hence, staged ratings, pursuant to Fenderson, supra, are not applicable.




 D.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased evaluation for degenerative joint disease of the right knee, manifested by painful motion and limitation of flexion, is denied.

A disability rating in excess of 10 percent for bilateral foot strain with bilateral heel spurs and bilateral pes planus is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the right hand is denied.

An initial disability rating in excess of 10 percent for degenerative joint disease of the left hand is denied.


REMAND

In evaluating the Veteran's requests for increased disability ratings, the Board has reviewed the medical evidence of record.


Tendonitis of the Left Shoulder & Degenerative Joint Disease of the Spine

The Veteran contends that his service-connected tendonitis of the left shoulder and degenerative joint disease of the thoracolumbar spine are more severe than currently rated, and warrant increased disability ratings.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected tendonitis of the left shoulder in March 2012, and of his spine disability in September 2008.  Since then, the Veteran has described a worsening of both disabilities.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, to include a feeling of worsening.  Washington v. Nicholson, 19 Vet. App. 362 (2005).Under these circumstances, VA cannot rate the service-connected tendonitis of the left shoulder without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims folder (physical or electronic), VA treatment records for tendonitis of the left shoulder and for degenerative joint disease of the thoracolumbar spine, dated from December 2012 to present.  

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected tendonitis of the left shoulder.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the examination report should note review of the file.  

The examiner should specify the degrees of flexion, abduction, external rotation, and internal rotation for the left shoulder; and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should identify all current neurological symptoms associated with the Veteran's tendonitis of the left shoulder.  The examiner should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the left arm, or whether the left arm is ankylosed.  The examiner should also comment specifically on whether there is deformity (moderate, marked) of the left shoulder joint.   

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner(s) furnish the requested information.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative joint disease of the thoracolumbar spine.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should identify all current orthopedic and neurological symptoms associated with the Veteran's degenerative joint disease of the thoracolumbar spine.  If neurological impairment is found, the examiner must specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner(s) furnish the requested information.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


